Citation Nr: 0305456	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to October 
1945, and from April 1947 to September 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Therein, the RO granted a temporary 
total disability evaluation, from January 2001 to April 2001, 
and thereafter continued the veteran's 50 percent disability 
evaluation for post-traumatic stress disorder.  In October 
2001, the veteran filed a notice of disagreement and 
thereafter perfected this appeal.

The veteran requested a video conference before a Veterans 
Law Judge in conjunction with this claim.  The video 
conference was held before the undersigned in September 2002.  


FINDING OF FACT

The veteran's PTSD is manifested by chronic comorbid 
depression, frequent, moderate to severe, ongoing PTSD 
symptoms, with recurrent intrusive thoughts, nightmares, 
survival guilt, isolation, and increased discouragement, and 
no current indication of suicidal or homicidal ideation, 
hallucinations or delusions; and a current global assessment 
of functioning score of 44.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

III.  Duty to Assist

As a preliminary matter, the Board notes that there has been 
significant change in the law during the pendency of this 
appeal with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In this case, the Board finds that VA has 
satisfied its duties to the veteran, under both former law 
and the new VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA notified the claimant by various letters, 
rating decision and Statements of the Case of the evidence of 
record and the evidence needed to substantiate his claim.  In 
view of the foregoing, the Board finds that the duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service medical records are on file, and post-
service treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1), (3) (2002).  There is no indication 
that relevant Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(c)(3) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(2) (2002).  The claimant was 
notified of the need for a VA examination, and was afforded 
one in July 2001.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  There is no indication from the 
claims file that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  See 38 U.S.C.A. § 5103A(b)(2), 
(3) (West 2002); 38 C.F.R. § 3.159(e) (2002).  

In view of the foregoing, the Board finds that the VA's 
duties to the veteran have been fulfilled.  In any event, the 
Board notes that the veteran has requested a 70 percent 
rating for PTSD.  Considering the favorable disposition of 
this appeal, the Board also finds that any duty not 
completely fulfilled by VA at this time is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384, 393 
(1993); AB v. Brown, 6 Vet. App. 35 (1993).  


II.  Factual Background

The veteran was an aerial gunner and radio operator in 
service and received an Air Medal.  The veteran's flight 
record shows that he flew many combat missions.  

In January 2000, the veteran was seen by the Readjustment 
Counseling Service.  At that time, he presented his military 
and combat history in great detail, including combat 
stressors and current symptoms of PTSD.  

In April 2000, the veteran underwent VA examination for PTSD.  
His medical records were reviewed.  His stressors included 
coming under antiaircraft fire from the Japanese while 
bombing a Japanese naval base at Truk Island; a friend took 
his place on a flight and was shot and killed on that 
mission; and on one occasion he witnessed his shot hitting a 
Japanese plane, and saw the plane go down.  The veteran said 
that the same types of frightening situations that happened 
in the war, happened in his memories.  He had nightmares.  
His wife died 2 years ago and he lived alone.

The examiner noted that no impairment of thought process or 
communication was observed, nor did the veteran have 
delusions, hallucinations, or inappropriate behavior.  He had 
thoughts of suicide only a couple of times many years ago, 
but no longer thought of suicide.  He denied homicidal 
ideation.  He exhibited good hygiene and grooming.  He was 
oriented to person, place and time.  He had an anxious and 
depressed mood, with dysphoria and discouragement.  He got 
irritable, but was non assaultive.  His sleep was 
interrupted, with erratic awakening.  The diagnosis was Axis 
I, post-traumatic stress disorder, chronic; and Axis V, 
global assessment of functioning in the range of 50 to 52 on 
account of his post-traumatic stress disorder symptoms and 
its impact on social and occupational functioning.  

In a May 2000 rating decision, service connection for PTSD 
was granted, and the RO established that the disability was 
50 percent disabling effective February 2000, the date of the 
claim.  The veteran was notified of the favorable decision in 
May 2000, and did not indicate any disagreement.  

In January 2001, the veteran contacted the RO and indicated 
that he had recently been hospitalized for treatment of PTSD.  

From January 2001 to March 2001, he was hospitalized at VA 
for post-traumatic stress disorder.  During his hospital 
course, the veteran indicated that he was unemployed.  He was 
pleasant, cooperative and well-behaved.  He related well to 
the other patients and staff, and he participated well in 
multiple groups of the PTSD program.  Upon hospital 
discharge, the veteran's psychological stressors included 
World War II, and the severity of the condition was moderate 
to severe.  The global assessment of functioning upon 
discharge was 55.  He was prescribed medication for his 
condition.  

July 2001 VA outpatient treatment records show that the 
veteran's highest global assessment of functioning score for 
the past year was 50.  

In July 2001, the veteran underwent VA examination for PTSD.  
The medical records were reviewed.  It was noted that the 
veteran had been hospitalized for the disorder since the last 
VA examination in April 2000.  The veteran was currently 
receiving outpatient treatment at VA on a regular basis.  His 
psychiatric medications were noted and discussed.  The 
veteran reported that he continued to have significant 
symptoms of high frequency and intensity.  He had not had any 
remission of symptoms since his hospitalization, and, rather, 
felt that he had relapsed since then.  In particular, he 
noted the recurrence of a good deal of chronic depression.  

Other subjective complaints included reexperiencing the 
traumatic event as seen by continued nightmares and recurrent 
intrusive thoughts.  He avoided talking the incident or 
seeing war movies.  He had difficulty getting close to 
people, showing a restrictive range of affect.  He had also 
lost most interest in participation in activities.  He felt 
very estranged and detached from others.  He noted continued 
arousal symptoms having continued difficulty sleeping, 
continued irritability and difficulty with concentration.  
Difficulty concentrating had become one of his most severe 
symptoms.  He had continued hypervigilance and prominent 
startle response.  Additionally, he reported increased 
discouragement and depression.  Due to difficulty 
concentrating, he was unable to crank out stories that he was 
writing and a book.  

It was noted that the veteran had not been working, but that 
he was making efforts to write articles for sale and a book.  
Following his wife's death three years ago, he developed a 
relationship with the widow of a good friend of his and saw 
her frequently.  He wanted to marry her.  He maintained some 
activity in the Mormon Church, and had few other social 
relationships.  He had virtually no defined activities or 
leisure pursuits.  He denied substance abuse.  He had a 
number of physical disorders.  He had no recent history of 
violence or assaultiveness and no suicidal attempts.  

The veteran's current psychosocial functional status was 
described by the examiner as being able to manage 
responsibilities of self care and role functioning.  His 
physical health was impacted by several chronic illnesses.  
He had paucity of social relationships and recreational 
pursuits.  He had not worked in a defined employment area for 
a number of years, but attempted to write for publication.  

Mental status examination revealed that the veteran was 
pleasant and talkative.  He was quite articulate.  His 
thoughts were organized, logical and coherent.  He was able 
to reach a goal of thought without difficulty.  There were no 
reported delusions or hallucinations.  He had great 
difficulty making constant eye contact.  He denied suicidal 
ideation, or thoughts.  His hygiene appeared to be good, and 
he was oriented to person, place and time.  There was no 
evidence of obsessive or ritualistic behavior.  All of his 
speech patterns were certainly within normal range, according 
to the examiner.  He did not describe panic attacks but did 
describe ongoing feelings of depression.  His affect was 
generally appropriate and rather neutral.  His mood was that 
of some depression.  He spoke with a great deal of 
discouragement.  No impulse control difficulties were noted.  
He described significant ongoing sleep disturbance frequently 
associated with nightmares.  

The assessment was that the veteran had PTSD with depression; 
and that his symptoms were frequent and severe.  The primary 
stressors were ongoing, and the global assessment of 
functioning was 50.  In that regard, the examiner noted that 
the veteran reported moderate to severe symptoms and those 
symptoms had a significant impact upon his general level of 
functioning, particularly his concentration and his ability 
to write either short stories or novels as he was so 
attempting.  

In the integrated summary and conclusions, the examiner 
stated that the veteran had described ongoing PTSD symptoms 
which had resulted in the impairment of social and 
recreational pursuits, as well as a self-perceived impairment 
in employment ability or ability to support himself because 
of increased depression and the impact upon his ability to 
concentrate and persevere in his work.  There were no other 
disorders.  The prognosis for improvement was good given 
continued treatment.  

In an August 2001 rating decision, a temporary total 
disability rating was granted.  Following the temporary total 
disability rating, the evaluation was continued as 50 percent 
disabling effective April 1, 2001.  The veteran was notified 
of this decision, and filed a notice of disagreement with the 
continued 50 percent evaluation.  A Statement of the Case was 
issued in March 2002, and the veteran perfected this appeal 
to the Board in April 2002.  In his substantive appeal to the 
Board, the veteran requested a 70 percent disability rating 
for PTSD based on the symptoms shown in his clinical records 
which he felt reflected the criteria for a 70 percent rating.  

In October 2001, VA outpatient treatment records show that 
the veteran continued to have nightmares with his PTSD.  

Also of record are VA treatment records from February 2000 to 
March 2002, which chronicle the veteran's individual therapy 
and group counseling for PTSD.  His global assessment of 
functioning score in March 2002 was 52.  

In September 2002, at his video conference before the 
undersigned, the veteran argued that the evidence of record 
clearly warranted the assignment of a 70 percent evaluation.  
Most specifically, the veteran pointed to his current global 
assessment of functioning scores, ranging and fluctuating 
from 45 to 50 to 52.  He discussed his treatment in group 
sessions with the Vet Center, and his trouble of being 
initially accepted into the group because he was a Word War 
II veteran.  He stated that he had had over 50 jobs since 
service separation, because he was unable to get along with 
people.  The veteran described having current symptoms of 
lapses in concentration, intrusive thoughts and night 
disturbances, and full preoccupation to outside war events.  
He indicated employment in the form of writing papers, for 
which he received $1,000 for each paper completed, and he 
completed 1 paper every 3 months.  His PSTD interfered with 
his concentration when writing papers.  The veteran submitted 
current treatment records 

Those records show treatment in September 2002 at VA.  At 
that time, the veteran complained of having hyperinsomnia.  
He got easily agitated, cried frequently, had nightmares, 
intrusive thoughts, survival guilt and avoidance of thoughts 
or conversations related to the (inservice) event.  He took 
medication in compliance with his prescription, and he denied 
any side effects.  He isolated himself from others and had no 
social outlets.  He said that he felt sad and depressed most 
of the time.  

Mental status examination revealed that the veteran looked 
tense and sad.  He was logic, coherent, and oriented times 3.  
His affect was appropriate and his mood was dysphonic.  His 
thought process was within normal limits and his content of 
thought was free of hallucinations, delusions and free of 
suicidal or homicidal ideas; but was full of preoccupations.  
His attention span and concentration was poor.  His judgment 
was good and his insight was fair.  

The impression was PTSD with comorbid depression.  His global 
assessment of functioning score was 44.  The treatment plan 
was for the veteran to attend individual therapy and group 
counseling.  


III.  Legal Analysis 

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The U.S. Court of Appeals for Veterans Claims has determined 
that at the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Pursuant to 38 U.S.C.A. § 4.130, Diagnostic Code 9411, a 50 
percent  rating is warranted for PTSD when there is 
occupational and  social impairment with reduced reliability 
and productivity  due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more  than once a week; difficulty in understanding 
complex  commands; impairment of short- and long-term memory 
(e.g.,  retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or  
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A GAF (global assessment of functioning) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Applying the facts in this case to the criteria above, and 
affording the veteran the benefit of the doubt, the Board 
finds that since the effective date of the award of service 
connection, his PTSD has been manifested by symptoms which 
more nearly approximate the criteria for a 70 percent rating.

As summarized in detail above, the evidence reveals that the 
veteran has PTSD with comorbid depression, described as 
chronic.  His ongoing symptoms of PTSD have been described as 
being frequent, and moderate to severe.  He takes medication 
for the disorder, and participates in individual and group 
therapy.  He has recurrent intrusive thoughts, nightmares, 
survival guilt, isolation, and increased discouragement, with 
no current indication of suicidal or homicidal ideation, 
hallucinations or delusions.  He is in a good relationship 
with a women he wishes to marry and he lives alone after 
being widowed.  His current GAF is 44, dropped down from 52 
in March 2002, and ranging from 50 to 55 from the time 
service connection was established until 2002.  He is self 
employed and writes articles for which he is paid an income, 
but he has great difficulty concentrating on his writing due 
to his PTSD.  The Board finds that these symptoms more nearly 
approximate the criteria for a 70 percent rating for PTSD.  

However, the criteria for an increased rating to 100 percent 
clearly have not been met.  For example, VA psychiatric 
examinations and a social and industrial survey have found 
the veteran to have normal, routine behavior, self-care, 
conversation, and thought processes.  He does not have 
persistent delusions or hallucinations and he has 
consistently been described as capable of performing 
activities of daily living.  In that regard, the Board notes 
that the veteran attempts work as a writer, and has 
maintained a current relationship with a women his wishes to 
marry.  He has never been described as disoriented to time or 
place.  To the contrary, he has been consistently determined 
to be oriented in all spheres, and articulate.  Impaired 
memory has only been noted subjectively, in that he has 
difficulty concentrating.  There is no indication of memory 
loss upon VA examination.  

In summary, although the veteran has been found to experience 
some of the criteria contemplated for a 70 percent rating, he 
does not exhibit the criteria necessary for a 100 percent 
rating, nor is there any indication, subjective or otherwise, 
that he is totally disabled as a result of PTSD.  In fact, 
the Board notes that the veteran himself has specifically 
limited his appeal to entitlement to a 70 percent rating.  
Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is favorable for an 
increased rating to 70 percent for PTSD; and against an 
evaluation of 100 percent.  

In reaching its decision with respect to this issue, the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, however, the 
evidence does not show an exceptional or unusual disability  
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
these disabilities resulted in frequent periods of 
hospitalization.  It appears that the veteran has been 
hospitalized only once in recent years for PTSD.  
Consequently, the Board finds that no further action on this 
matter is warranted.


ORDER

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.


	                        
____________________________________________
	K. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


